UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-6792


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HIAWATHO ODOM, JR., a/k/a Hiawatha Bines, Jr., a/k/a Peanut
Odom,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.      Richard L.
Voorhees, District Judge. (5:99-cr-00070-RLV-1)


Submitted:    August 20, 2009                 Decided:    August 27, 2009


Before WILKINSON and      MICHAEL,    Circuit   Judges,    and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Hiawatho Odom, Jr., Appellant Pro Se.        Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Hiawatho Odom, Jr., appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a reduction

in sentence.    We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.     United States v. Odom, No. 5:99-cr-00070-RLV-1

(W.D.N.C.    Apr.   17,   2009).   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                 AFFIRMED




                                   2